UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4516


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DESHAWN EDWARD DERR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cr-00517-JCC-1)


Submitted:   April 19, 2016                 Decided:   April 26, 2016


Before GREGORY, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cary S. Greenberg, GREENBERGCOSTLE, PC, Tysons Corner, Virginia,
for Appellant. Dana J. Boente, United States Attorney, Marc J.
Birnbaum, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Deshawn    Edward    Derr    appeals   the    district    court’s     order

denying his motion for reconsideration filed in his criminal

case.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See United States v. Derr, No. 1:11-cr-00517-JCC-1 (E.D.

Va. filed Aug. 12, 2015; entered Aug. 13, 2015).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in     the   materials   before     this    court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2